Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,221,595 in view of Kaushik US 2015/0170080 A1.  It would have been obvious to a person having ordinary skill in the art to claim the features taught by the Kaushik reference with those claimed in US 11,221,595.   A person having ordinary skill in the art at the time of filing would have been motivated to combine the claimed features because Kaushik teaches that environmental factors can be considered (“green rate” claim 5) when determining whether to load shift in a data center.  If no environmental benefit can be achieved by deferred execution, the job load can immediately execute.  (See Fig. 5, if user chooses “green” pricing plan and resources are available (551), the job performs immediately (571)). 

U.S. Patent No. 11,221,595
App. No. 17/644,478
1. A computer-implemented method comprising: 

obtaining a load forecast for a future period of time that indicates forecasted future compute load for a cell during respective intervals of the future period of time; 

obtaining a power model that models a relationship between power usage and computational usage for the cell; 

obtaining a carbon intensity forecast that indicates a forecast of carbon intensity for a geographic area where the cell is located for the respective intervals of the future period of time, wherein the carbon intensity forecast indicates that the carbon intensity for the geographic area where the cell is located is greater during a first interval of the respective intervals than a second interval of the respective intervals; 

determining a virtual capacity for the cell for the respective intervals of the future period of time based on the load forecast, the power model, and the carbon intensity forecast, wherein determining the virtual capacity for the cell includes determining to shift a portion of the forecasted future compute load from the first interval of the respective intervals to the second interval of the respective intervals based on that the carbon intensity forecast indicates that the carbon intensity for the geographic area where the cell is located is greater during the first interval of the respective intervals than the second interval of the respective intervals; and 

providing the virtual capacity for the cell for the future period of time to the cell, wherein, based on the virtual capacity, the cell determines to defer executing a job during the first interval and determines to execute the job during the second interval.
1. A computer-implemented method comprising: 

obtaining a load forecast for a future period of time that indicates forecasted future compute load for a cell during respective intervals of the future period of time; 

obtaining a power model that models a relationship between power usage and computational usage for the cell; 

obtaining a carbon intensity forecast that indicates a forecast of carbon intensity for a geographic area where the cell is located for the respective intervals of the future period of time, wherein the carbon intensity forecast indicates that the carbon intensity for the geographic area where the cell is located is less during a first interval of the respective intervals than a second interval of the respective intervals; 

determining a virtual capacity for the cell for the respective intervals of the future period of time based on the load forecast, the power model, and the carbon intensity forecast, wherein determining the virtual capacity for the cell includes determining not to shift a portion of the forecasted future compute load from the first interval of the respective intervals to the second interval of the respective intervals based on that the carbon intensity forecast indicates that the carbon intensity for the geographic area where the cell is located is less during the first interval of the respective intervals than the second interval of the respective intervals; and 


providing the virtual capacity for the cell for the future period of time to the cell, wherein, based on the virtual capacity, the cell determines to execute a job during the first interval instead of deferring execution of the job until the second interval.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115